Dallinger, Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of- counsel for the parties hereto.
It is hereby stipulated by and between counsel for the respective parties:—
(1) That the merchandise covered by the above-named appeal to reappraisement and marked on the invoice with a green ink “M” and the initials E. M. B.r *606(Ex’r E. M. Bertant), consists of 1 syphon filling machine with sprocket drive gear and chain (without motor) which was appraised upon the basis of a foreign value as follows:
Machine £176- 0-0 (£160 plus 10%)
Sprocket drive £27-10-0 (£25 plus 10%)
Packing £12-17-2
Total £216-7-2
(2) That such syphon filling machines (exclusive of Sprocket drives and Packing) were freely offered for sale on the date of exportation to all purchasers in the principal markets of England in the usual wholesale quantities and in the ordinary course of trade at £185-0-0.
(3) That the appraised value of £27-10-0 for the Sprocket Drive was the foreign value on the date of exportation of the Sprocket Drive when it consists of a motor, chain, and gear,
(4) That the motor was not included in the Sprocket Drive in the above shipment, and that the Sprocket Drive, chain and gear (without motor) were freely offered for sale on the date of exportation to all purchasers in the principal markets of England in the usual wholesale quantities and in the ordinary course of trade at a price of £9-0-0.
(5) That the export values were no higher than the foreign values as above set forth.
(6) The foreign values upon which the respective parties agree as above set forth are summarized as follows:
Machine £185- 0-0
Sprocket drive £9- 0-0
Packing £12-17-2
Total £206-17-2
On the agreed facts, I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:
Machine Sterling 185- 0-0
Sprocket drive “ 9- 0-0
Packing “ 12-17-2
Total “ 206-17-2
Judgment will be rendered accordingly.